Title: To Thomas Jefferson from Joshua J. Moore, 7 September 1805
From: Moore, Joshua J.
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington 7h. September 1805.
                  
                  Having been informed of your Wish that a method should be devised for finding the Longitude of a Place without a Timepiece, the principal Datum of which should be a marked Meridian; I went into the Investigation nearly persuaded that the Problem could be solved in the precise manner originally suggested.—I find, however, that either I have not been able to seize on that View of the Subject which would lead to it; or that it cannot be so solved.
                  In the Attempt I was involved in a Difficulty which compelled me very laboriously to examine the Effects produced by almost every Element concerned in the Problem; in order to see which of them would best help me out. Each Conclusion commonly suggested other ways; & at length, after the rejection of three or four methods, I rested upon the one now submitted.
                  My Hope is that it may be useful, or give rise to other Solutions which will be so; and that it will be accepted as an Expression of my Desire to exert my portion of Faculties for the benefit of the Community.—
                  I am, Sir, With the utmost Respect, Your most obedient Servant,
                  
                     Joshua J Moore. 
                  
               